DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the appropriate correction filed. 

Claim Rejections - 35 USC § 102
3.	The rejection of claims 1, 7, and 12 under 35 U.S.C. 102(a)(1) and/or (102(a)(2) as being anticipated by Lee et al. (same family):
KR 10-2018-0116707 (published 2018-10-25) is applicable as prior art under 102(a)(1);
WO 2018/194249 (published 10/25/2018) is prior art under 102(a)(1) and 102(a)(2); and
US 2020/0044459 is applicable as prior art under 102(a)(2) 
is withdrawn in view of the amendments filed.  

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 7, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Ha et al. (KR 10-2016-0006000) (machine translation provided by Applicant in file) in view of Kossakovski et al. (US 2016/0240903) is withdrawn in view of the amendments filed.  All rejections pending from this are also withdrawn.  

Allowable Subject Matter
5.	Claims 1-3 and 5-13 are allowed.  The following is an examiner’s statement of reasons for allowance:  as previously noted, each of dependent claims 4-6 were individually indicated as allowable (in the construct of including the requirements of claim 1) as the prior art failed to provide teaching, suggestion, and/or motivation to arrive at the features presented in each of claims 4-6 (in the construct of including the requirements of claim 1).  Claim 1 now incorporates the features of now-cancelled claim 4; claims 5 and 6 have been rewritten in independent format including the parent claim 1 features.  Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMANDA J BARROW/Primary Examiner, Art Unit 1729